DETAILED ACTION
Applicant’s 11/30/2020 response to the previous 08/05/2020 Office action has been considered and entered.

Please note, the Examiner of record has changed.  As such applicant is cordially invited to contact the Examiner via the information in the Conclusion below to set up a telephonic interview to discuss the instant and/or previous Office actions.

This is the Second Final Office Action on the Merits during examination and is directed towards claims 1-15 and 17-21 as amended and/or filed on 11/30/2020.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 24 September 2012 (20120924).

The present application, effectively filed on or BEFORE March 16, 2013, is being examined under the first inventor to INVENT provisions of the AIA .

Priority
This application is a Continuation In Part (CIP) of U.S. application no. 14/031,219 filed 09/19/2013 now Abandoned.  See MPEP §201.07[R-08.2017].  In accordance with MPEP §609.02 [R-07.2015] Section A. 2 and MPEP §2001.06(b)[R-08.2017] (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Application 14/031,219 claims priority to Provisional application number 61/704,691 filed 09/24/2012.

Response to Amendments/Arguments
Applicant’s 11/30/2020 amendments to the independent claims and arguments in support thereof with respect to the rejection(s) of claim(s) as set forth in sections 3, 5 and 6 of said previous Office action have been fully considered and are persuasive.  Therefore, the rejection(s) has(have) been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20120089474 A1 to Xiao; Hong et al. (Xiao), US 20030055666 A1 to Roddy, Nicholas E. et al. (Roddy) and US 20110251929 A1 to Pfeffer; David J. et al. (Pfeffer) as set forth below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20120089474 A1 to Xiao; Hong et al. (Xiao) in view of US 20030055666 A1 to Roddy, Nicholas E. et al. (Roddy).

Regarding claim 1 Xiao teaches in for example the following figures:

    PNG
    media_image1.png
    711
    573
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    528
    717
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    506
    609
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    658
    502
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    596
    482
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    659
    494
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    589
    606
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    565
    544
    media_image8.png
    Greyscale

And associated descriptive texts including for example, only the 
“Abstract
A system includes a database that stores an expert knowledgebase, and one or more servers configured to implement an expert system. The one or more servers receive sensor data associated with sensors from automobile maintenance systems associated with respective ones of multiple automobiles, and analyze the sensor data, using the expert system and the expert knowledgebase, to diagnose whether the multiple automobiles require maintenance and/or repair. The one or more servers send, via a network, results of the analysis of the sensor data to service stations for scheduling maintenance and/or repair of the multiple automobiles.”

 And paragraphs:
“[0012] FIG. 1 is a diagram that depicts an exemplary environment 100 in which automobile sensor data may be transmitted to a remote data center from the automobile, and the data center, using an expert system, may diagnose any maintenance and/or defects based on an expert knowledgebase. As shown, environment 100 may include multiple automobiles 105-1 through 105-n (where n is .gtoreq.2) (generically and individually referred to herein as an "automobile 105"), a wireless network 110, multiple service stations 115-1 through 115-m (where m is .gtoreq.2) (generically and individually referred to herein as a "service station 115"), a network 120, a data center 125, and a user device(s) 130. As further shown, automobiles 105-1 through 105-n may include sensor arrays 130-1 through 130-n (generically and individually referred to herein as a "sensor array 130") and automobile maintenance systems 135-1 through 135-n (generically and individually referred to herein as 

[0013] Sensor array 130 may include multiple sensors that sense or measure various parameters associated with the operation of automobile 105. Sensor array 130 may include sensors that detect one or more parameters associated with drive-train and vehicle control, driver safety, comfort, and emissions. The various sensors of sensor array 130 may be used to monitor temperature, gases, voltages/currents, air flow, vacuum and/or torques associated with the operation of automobile 105. Sensor array 130 may include, for example, sensors that measure tire pressure, sensors that measure brake pad status, a sensor that measures battery voltages (or other battery parameters), a sensor that measures engine temperature, a sensor that measures spark plug voltages, a sensor that detects engine Revolutions Per Minute (RPM), sensors that measure the rate at which a wheel of automobile 105 is turning compared to the speed of automobile 105, a sensor that detects a throttle position, and/or a sensor that measures a speed of automobile 105. The sensors described herein merely represent a few examples of different types of sensors. Any type of sensor that senses or measures various parameters associated with the operation of automobile 105 may be used in sensor array 130. The sensors may further include still image or video cameras and/or audio sensors that may sense images, video and/or audio associated with automobile 105.”

a vehicle repair control system 100 comprising: 
at least one sensor 130 configured to generate data signals relating to a first vehicle in claim:
“14. A system, comprising: a database configured to store an expert knowledgebase; one or more processing units configured to implement an expert system and to: receive sensor data associated with sensors from automobile maintenance systems associated with respective ones of multiple automobiles, analyze the sensor data, using the expert system and the expert knowledgebase, to diagnose whether the multiple automobiles require maintenance and/or repair, and send, via a network, results of the analysis of the sensor data to service stations for scheduling maintenance and/or repair of the multiple automobiles.”; 

a communication system 110/120 “…send, via a network…” operatively coupled to the at least one sensor; and 

one or more processors in figure 1, e.g. 120, 115-1, 115-m, etc. configured to access the executable instructions, the executable instructions causing at least one of the one or more processors to: 
determine a repair to be performed on the first vehicle based at least in part on the data signals received by the one or more processors from the at least one sensor over the communication system in para:
“[0018] Data center 125 may include one or more server entities that receive sensor data from automobiles 105-1 through 105-n, and may implement an expert system (not shown), to analyze the sensor data to diagnose whether each of the automobiles 105-1 through 105-n may have an associated maintenance problem or a defect that needs to be repaired. Data center 125 may interact with service stations 115-1 through 115-m via network 20 to enable any automobile 105, that has a maintenance problem or defect, to be scheduled for repair.” (Emphasis added)

examine historic repair data indicative of outlays for previous repairs of other vehicles and determine a pattern in fluctuations in the outlays in para:
“[0025] Database server 320 may receive sensor data and health data from backend service server 300 and may store the data in a database 325. Database server 320 may, for example, be part of a "cloud computing system." The data stored in database 325 may include an expert knowledgebase of data that may be used by expert system 310 for analyzing historical patterns and for identifying automobile maintenance problems and/or automobile defects that correspond to certain patterns of sensor data. The data (e.g., historical sensor data, repair data, etc.) associated with a specific automobile, stored in database 325, may be retrieved by an owner of the automobile via network 120 (e.g., using user device 130), or by a service station 115 authorized by the owner.”;

determine a projected outlay for the repair to be performed on the first vehicle based on the determined pattern in fluctuations in the outlays in claim:
receive service bids from one or more of the service stations for repairing the multiple automobiles; and send messages to the multiple automobiles that include an identification of a respective automobile defect and a list comprising the received service bids from the one or more service stations.”;

determine a quantity-based reduction in the projected outlay based on a number of repairs performed at a repair facility in claim 18 above with regard to the service bids for multiple vehicles and para:
“[0040] In the first exemplary implementation depicted in FIG. 5B, in which one or more service stations interact directly with automobile 105, one or more of the service stations notified by data center 125 in block 520 may notify the automobile owner about maintenance issue(s) or defect(s) via on-board alerts and may provide a defect description and estimate of a repair price (block 525). The one or more service stations may further provide a list of required replacement parts (possibly listed by manufacturer), and an available service schedule for scheduling a service appointment. The one or more service stations may also provide other commercial promotions (e.g., discounts, electronic coupons, etc.).”; 

evaluate one or more factors to select one of repair or replace at least one part of the first vehicle in para:
“[0049] Exemplary embodiments described herein describe a system that implements an automated automobile maintenance service that uses a network-connected expert system to analyze sensor, and associated data, sent from an automobile to a central data center to diagnose maintenance issues and/or automobile defects that require maintenance and/or repair. The automated system may reduce time and labor costs by shifting the automobile diagnosis to a centralized expert system such that the automobile defect, and the associated replacement parts, may be known by the automobile owner before the automobile is driven to the service station for repair. The automated system described herein further provides the automobile owner with more consumer choice, by providing a selection of service stations, and their corresponding costs for performing maintenance and/or repair, prior to the owner taking the automobile in for repair. The automated system described herein additionally provides the automobile owner with more transparency in the repair process, by enabling owner access to historical data about the owner's automobile, by providing defect diagnosis information to the owner that includes a description of the defect, and corresponding required replacement parts, and by providing repair price information from multiple service stations to enable the owner to reduce repair costs by shopping around.”, 

the one or more factors including at least one of:
an outlay of labor “…. The automated system may reduce time and labor costs…”, 
an outlay of cost “…their corresponding costs for performing maintenance and/or repair…”, 
a duration of the first vehicle's downtime in para:
“[0040] In the first exemplary implementation depicted in FIG. 5B, in which one or more service stations interact directly with automobile 105, one or more of the service stations notified by data center 125 in block 520 may notify the automobile owner about maintenance issue(s) or defect(s) via on-board alerts and may provide a defect description and estimate of a repair price (block 525). The one or more service stations may further provide a list of required replacement parts (possibly listed by manufacturer), and an available service schedule for scheduling a service appointment. The one or more service stations may also provide other commercial promotions (e.g., discounts, electronic coupons, etc.). The one or more service stations may send the notification via network 120 and network 110 to AMS 135 for display via on-board display 240. As shown in the exemplary messaging diagram of FIG. 7, service station(s) 115 may send a defect notification message 700 that includes a defect description and a repair price estimate. FIG. 9 depicts an example of on-board alerts received at AMS 135 and displayed on on-board display 240. As shown in FIG. 9, the on-board alerts may include multiple alerts 900, each of which may include a service station identification, a defect description, a parts lists, a parts price, and/or an estimated repair price. Each of alerts 900 may include other information such as, for example, brand names of available parts in the parts lists, customer quality ratings associated with each brand of available parts in the parts list, and an estimated time for performing the maintenance or repair if the driver/owner brings the automobile to a given service station (e.g., waiting time for the driver/owner).”, or 

a difficulty in repairing the at least one part in para:
“:[0010] A traditional automobile diagnostic system, in which a serviceman uses an electronic diagnostic system, which the serviceman plugs into Such disadvantages include high labor and time costs associated with performing the diagnostic activities, the fact that an automobile may need service without having any significant symptoms that are apparent to the driver, and the lack of transparency to the automobile owner who typically has no idea what is wrong with his/her automobile until a significant failure has occurred. When a failure does occur, the driver may find it difficult to obtain adequate information about what needs to be repaired on the automobile, what parts are required to repair the automobile, or the associated cost of labor and parts for repairing the automobile. The driver or owner of the automobile typically only discovers this information after the automobile has already been taken to the service station, the serviceman has performed a diagnostic, and the serviceman provides a repair cost estimate.”; (wherein it is understood that the higher the labor and time cost the more difficulty there is in the repair) and 

communicate a control signal to the repair facility to autonomously direct the repair to be performed on the first vehicle responsive to determining the quantity-based reduction to change a state of the first vehicle from a faulty state to a repaired state in claims:
“6. The method of claim 5, further comprising: receiving, from the automobile maintenance system via the wireless connection, selection of a service station of the one or more service stations for performing repair; and notifying the selected service station that the automobile will be arriving for service including an identification of the one or more defects, and parts required for performing repair of the one or more defects.

19. The system of claim 18, wherein the one or more processing units are further configured to: receive selections of service stations for performing repair and/or maintenance from the multiple automobiles; and send messages notifying the selected service stations that the multiple automobiles will be arriving for service.”,   

(wherein it is understood that once the repair is performed the vehicle state is changed to repaired)

the control signal including a selection resulting from the evaluation in claim 6 “parts required for performing repair of the one or more defects” and 10



While it is considered that Xiao teaches in invention as explained above, If applicant is of the opinion that Xiao does not appear to expressly disclose determining a quantity-based reduction in the projected outlay based on a number of repairs performed at a repair facility then resort may be had to, for example, Roddy para [0102] below to show it was known in the art of Fleet management to “aggregate purchase agreements”, i.e. “formed or calculated by the combination of many separate units or items; total”, i.e. a quantity based reduction in the projected outlay of COST in order to obtain a lower COST by obtaining a discounted rate.   
“[0102] As suggested above, condition-based dynamic maintenance planning and the utilization of such dynamic maintenance planning allows for better assessing the residual value of the mobile asset. In general, such condition-based maintenance planning allows for establishing a cost/benefit evaluation of the mobile asset for a proposed future plan of use in light of the state of health of the mobile asset. For example, assuming the mobile asset is leased, then at the time of expiration of the lease, it would be useful to the OEM to know for each mobile asset how that individual asset was operated and maintained. If the asset was appropriately maintained, even though the asset was heavily used, then the residual value of that asset may be comparable or higher than the residual value of another asset with more moderate use but lacking a fully compliant maintenance program. Another potential aspect would be the utilization of such dynamic maintenance plan to manage aggregate purchase agreements. For example, automatically instructing the driver to have the mobile asset serviced at a particular preferred service shop, part of a chain of service shops, with which the fleet operator has previously negotiated preferred discount rates.”

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of obtaining a discount by servicing multiple vehicles at the same service shop.

Furthermore, all the claimed elements would continue to operate in the same manner.  Specifically, the vehicle would be directed to the service shop with the lowest COST.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Roddy to discount already taught by Xiao as being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 2 and the limitation the system of claim 1, the executable instructions further cause at least one of the one or more processors to: 
determine a transportation outlay (i.e. how close the service station is to the vehicle connotes a transportation outlay of “distance”) for moving the first vehicle from a current location to the repair facility; and 
determine the projected outlay based on the transportation outlay wherein those service stations that are not “close” enough are not selected to bid on the repair see Xiao para:
determine one or more service stations that are close to that geographic location. Alternatively, data center 125 may identify a residential address of the owner of automobile 105, and may determine one or more service stations that are close to the identified residential address. Data center 125 may then a message to the one or more service stations identifying the automobile, the automobile's owner, and the identified maintenance issue(s) and/or defect(s) to the one or more service stations. FIG. 6 depicts data center 125 sending a message 625 that includes an identification of an automobile defect identified by expert system 310.”.

Regarding claim 3 and the limitation the system of claim 1, the executable instructions further cause at least one of the one or more processors to
determine a frequency at which the first repair is performed on the other vehicles based on the historic repair data; and 
determine the projected outlay based on the frequency that is determined see Roddy paras:
“[0039] The utilization of a given locomotive, subject to a given traffic scheduling and the particular application for which a locomotive is used for by a railroad enterprise, may dictate a non-static method of servicing a locomotive. For example, a locomotive that is used relatively infrequently and/or for lighter-load service may not require as frequent servicing as a locomotive with more frequent use and/or for heavier-load service. Using the same example, diagnostics issued in-between regularly scheduled maintenance may not require as much urgency as compared to another locomotive used in more demanding applications. Aspects of the present invention provide processes aimed at solving these traditional deficiencies in locomotive servicing and diagnostics.

[0074] After a fault has been prioritized, processing element 118, as indicated at 132, predicts which vehicle system is likely to fail. Additionally, processing element also predicts the estimated time of failure, preferably expressed as an approximation of the distance (in miles or kilometers, for example) the vehicle can be safely operated before it must be shopped prior to failure or the amount of operating time prior to failure. The optimum time the vehicle should be shopped is determined by resorting to the relevant trend data for the identified fault and comparing that data with a projected time-of-failure knowledge base which has been inputted into the database for the calculation.”.

The combination of the known elements is achieved by a known method of determining how often a vehicle needs maintenance based on historic use and repair data based on predictions of other historic vehicles.

Furthermore, all the claimed elements would continue to operate in the same manner.  Specifically, “the vehicle can be safely operated before it must be shopped prior to failure or the amount of operating time prior to failure.”.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Roddy to Xiao as being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 4 and the limitation a system comprising: 
at least one sensor configured to generate data signals relating to a first vehicle; 
a communication system operatively coupled to the at least one sensor;  
a non-transitory computer-readable medium having executable instructions stored thereon; 

determine a repair to be performed on the first vehicle based at least in part on the data signals received from the at least one sensor via the communication system;
examine historic repair data indicative of outlays for previous repairs of other vehicles, and 
determine a pattern in fluctuations in the outlays;
determine a projected outlay for the repair to be performed on the first vehicle based on the determined pattern in fluctuations in the outlays; 
evaluate one or more factors to select one of repair or replace at least one part of the first vehicle, 
the one or more factors including at least one of 
an outlay of labor, 
an outlay of cost,
a duration of the first vehicle's downtime, or 
a difficulty in repairing the at least one part; and 
perform the repair on the first vehicle based on the projected outlay by communicating a control signal to a repair facility where the repair is performed on the first vehicle to change a state of the first vehicle from a faulty state to a repaired state, the control signal including a selection resulting from the evaluation see the rejection of corresponding parts of claim 1 above incorporated herein by reference.  See for example, Xiao claims:
“14. A system, comprising: a database configured to store an expert knowledgebase; one or more processing units configured to implement an expert 
18. The system of claim 14, wherein the one or more processing units are further configured to: receive service bids from one or more of the service stations for repairing the multiple automobiles; and send messages to the multiple automobiles that include an identification of a respective automobile defect and a list comprising the received service bids from the one or more service stations.
19. The system of claim 18, wherein the one or more processing units are further configured to: receive selections of service stations for performing repair and/or maintenance from the multiple automobiles; and send messages notifying the selected service stations that the multiple automobiles will be arriving for service.
20. The system of claim 19, wherein the messages notifying the selected service stations that the multiple automobiles will be arriving for service include an identification of respective defects, and parts required for servicing a respective one of the multiple automobiles.”

Regarding claim 5 and the limitation the system of claim 4, the executable instructions further cause at least one of the one or more processors to determine the projected outlay as an amount of labor needed to perform the repair on the first vehicle based on labor expended during the previous repairs of the other vehicle see Xiao para [0010].

Regarding claim 6 and the limitation the system of claim 4, the executable instructions further cause at least one of the one or more processors to;
determine a transportation outlay for moving the first vehicle from a current location to the repair facility; and
determine the projected outlay based on the transportation outlay see Xiao para [0038].

Regarding claim 7 and the limitation the system of claim 4, the executable instructions further cause at least one of the one or more processors to determine an inventory of one or more parts to be used in the repair to be performed on the first vehicle; and 
determine the projected outlay based on the inventory that is determined see Xiao para [0040] wherein it is understood that “available parts” connotes an inventory of at least one in order to be “available”.

Regarding claim 8 and the limitation the system of claim 7, the executable instructions further cause at least one of the one or more processors to communicate a signal to the repair facility to obtain one or more additional parts based on the inventory that is determined see Xiao para [0010] “diagnostic codes that can be referenced in a manual to obtain a list of parts that require replacement”, para [0040] “The one or more service stations may further provide a list of required replacement parts (possibly listed by manufacturer)”.

Regarding claim 9 and the limitation the system of claim 4, wherein the executable instructions further cause at least one of the one or more processors to; 
determine a quantity-based reduction in the projected outlay based on a number of repairs performed at the repair facility; and 
to communicate the control signal to the repair facility responsive to determining the quantity-based reduction see the rejection of corresponding parts of claim 1 above incorporated herein by reference wherein it is understood that in order to obtain the 

Regarding claim 10 and the limitation the system of claim 4, the executable instructions further cause at least one of the one or more processors to;
determine a frequency at which the first repair is performed on the other vehicles based on the historic repair data; and 
determine the projected outlay based on the frequency that is determined see Roddy paras:
“[0039] The utilization of a given locomotive, subject to a given traffic scheduling and the particular application for which a locomotive is used for by a railroad enterprise, may dictate a non-static method of servicing a locomotive. For example, a locomotive that is used relatively infrequently and/or for lighter-load service may not require as frequent servicing as a locomotive with more frequent use and/or for heavier-load service. Using the same example, diagnostics issued in-between regularly scheduled maintenance may not require as much urgency as compared to another locomotive used in more demanding applications. Aspects of the present invention provide processes aimed at solving these traditional deficiencies in locomotive servicing and diagnostics.


[0074] After a fault has been prioritized, processing element 118, as indicated at 132, predicts which vehicle system is likely to fail. Additionally, processing element also predicts the estimated time of failure, preferably expressed as an approximation of the distance (in miles or kilometers, for example) the vehicle can be safely operated before it must be shopped prior to failure or the amount of operating time prior to failure. The optimum time the vehicle should be shopped is determined by resorting to the relevant trend data for the identified fault and comparing that data with a projected time-of-failure knowledge base which has been inputted into the database for the calculation.”.


The combination of the known elements is achieved by a known method of determining how often a vehicle needs maintenance based on historic use and repair data based on predictions of other historic vehicles.

Furthermore, all the claimed elements would continue to operate in the same manner.  Specifically, “the vehicle can be safely operated before it must be shopped prior to failure or the amount of operating time prior to failure.”.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Roddy to Xiao as being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 11 and the limitation the system of claim 4, the executable instructions further cause at least one of the one or more processors to determine the projected outlay as a projected outlay per unit time based on the historic repair data see Xiao para [0010] “ time costs”.


Claims 12-15 and 17-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20120089474 A1 to Xiao; Hong et al. (Xiao) in view of US 20030055666 A1 to Roddy, Nicholas E. et al. (Roddy) as applied to the claims above and further in view of US 20110251929 A1 to Pfeffer; David J. et al. (Pfeffer).

Regarding claim 12 the combination of Xiao and Roddy teaches a system comprising: 
at least one sensor configured to generate data signals relating to a first equipment; 
a communication system operatively coupled to the at least one sensor; 
a non-transitory computer-readable medium having executable instructions stored thereon; one or more processors configured to access the executable instructions, the executable instructions causing at least one of the one or more processors to: 
determine a repair to be performed on the first equipment based at least in part on the data signals received from the at least one sensor via the communication system, 
examine historic repair data indicative of outlays for previous repairs of other equipment, and determine a pattern in fluctuations in the outlays, 
determine a projected outlay for the repair to be performed on the first equipment based on the determined pattern in fluctuations in the outlays; 
evaluate one or more factors to select one of repair or replace at least one of one or more repair parts, 
the one or more factors including at least one of 
an outlay of labor, 
an outlay of cost, 

a difficulty in repairing the at least one of the one or more repair parts and 
repair on the first equipment using the at least one of the one or more repair parts based on the projected outlay and based on an inventory of the at least one of the one or more repair parts relative to a quantity discount of the at least one of the one or more repair parts in the rejection of corresponding parts of claim 1 above incorporated herein.

The combination of Xiao and Roddy does not appear to expressly disclose examining historic price fluctuations of the at least one of the one or more repair parts for the repair, and 
delay the repair on the first equipment using the at least one of the one or more repair parts based on the projected outlay and based on an inventory of the at least one of the one or more repair parts relative to a quantity discount of the at least one of the one or more repair parts by delaying communicating of a control signal to a repair facility where the repair is performed on the first equipment to delay repair of the first equipment.

Pfeffer teaches examining historic price fluctuations of the at least one of the one or more repair parts for the repair, and 
delay the repair on the first equipment using the at least one of the one or more repair parts based on the projected outlay and based on an inventory of the at least one of the one or more repair parts relative to a quantity discount of the at least one of the one or more repair parts by delaying communicating of a control signal to a repair facility where 
“[0066] After block 546, the process 500 proceeds in two parallel paths as shown, with one path proceeding to block 548 and the other path proceeding to block 550 of FIG. 5A. Turning to FIG. 5A, at block 550 the manufacturer order manager 234 generates a service (repair) order completion notification after the serviced unit has been returned to the customer at block 534 or a support (replacement) order completion notification after the replacement equipment has been shipped to the customer at block 546 of FIG. 5C. The completion notification is sent to the manufacturer enterprise system 105 via the manufacturer interface unit 232. At the same time and/or a later time (e.g., after any warranty claims have been processed, replaced equipment returned by the customer, etc.), the manufacturer invoicing unit 246 included in the OSSP outsourcing system 120 generates an invoice for labor, cost of repair parts and/or replacement equipments, processing fees, 3PL shipping, etc. based on the contract terms and agreement information stored in the storage unit 214 and/or stored locally in the OSSP outsourcing system 120. For example, the manufacturer invoicing unit 246 may invoice the product manufacturing entity for outbound and inbound transactional costs associated with shipment of replacement equipment to/from customer at the time of shipment, but may wait to invoice the product manufacturing entity for the cost/price of the used repair parts and replacement equipment until final disposition of such part/equipment. As noted above, to account for fluctuations (e.g., devaluation) in the cost/price of repair parts and replacement equipment (the cost/price of which generally decreases over time in the case of electronic parts and equipment), the contract terms/information stored in the storage unit 214 and/or locally in the OSSP outsourcing system 120 may specify that the cost/price of repair parts and/or replacement equipment item invoiced by the OSSP are to be adjusted based on a duration of time expected to elapse from when the part/equipment was used to service a unit or was shipped to a customer and when the manufacturing entity is actually invoiced, which may not occur until after final disposition, such as after warranty claims have been processed by suppliers and/or customers have returned replaced equipment. Such an adjustment attempts to compensate the OSSP for the parts/equipment at a cost/price corresponding to a time at least close to when the parts/equipment were actually purchased, rather than the cost/price at the more recent time when the OSSP invoices the product manufacturing entity.”.

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of delaying the ordering or repair parts to decrease the cost of the repair since it is known that “to account for fluctuations (e.g., devaluation) in the cost/price of repair parts and replacement equipment (the cost/price of which generally decreases over time in the case of electronic parts and equipment),”.

Furthermore, all the claimed elements would continue to operate in the same manner.  Specifically, the parts would only be ordered when the fleet quantity “discounted” price fluctuates to a cost that is acceptable to purchase and schedule repair.  This is especially important to one of ordinary skill in the art when considered in light of the teachings of Roddy wherein the use of the various vehicles allows for time to delay maintenance of low usage vehicles. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Pfeffer to the combination of Xiao and Roddy as being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 13 and the limitation the system of claim 12, the executable instructions further cause at least one of the one or more processors to determine the 

Regarding claim 14 and the limitation the system of claim 12, the executable instructions further cause at least one of the one or more processors to determine the projected outlay based on the fluctuations that are determined and one or more of a date or a time that the repair is to be performed on the first equipment see Xiao para [0040] ” an estimated time for performing the maintenance or repair”.

Regarding claim 15 and the limitation the system of claim 12, the executable instructions further cause at least one of the one or more processors to 
determine a transportation outlay for moving the first equipment from a current location to the repair facility; and 
determine the projected outlay based on the transportation outlay see Xiao para [0038] wherein the “location” is “close” to the service station.

Regarding claim 17 and the limitation the system of claim 12, the executable instructions further cause at least one of the one or more processors to communicate an order signal to the repair facility to obtain one or more additional parts based on the inventory that is determined see Xiao “parts list” wherein it is understood that when a vehicle is coming in for repairs the service shop must order all the parts on the parts list 
“19. The system of claim 18, wherein the one or more processing units are further configured to: receive selections of service stations for performing repair and/or maintenance from the multiple automobiles; and send messages notifying the selected service stations that the multiple automobiles will be arriving for service.”

Regarding claim 18 and the limitation the system of claim 12, wherein the executable instructions further cause at least one of the one or more processors to determine a quantity-based reduction in the projected outlay based on a number of repairs performed at the repair facility; and 
communicate the control signal to the repair facility responsive to determining the quantity-based reduction see the teachings of Roddy in claim 1 above incorporated herein wherein the fleet discount is based on the quantity or “aggregate” number of vehicles in the fleet.

Regarding claim 19 and the limitation the system of claim 12, the executable instructions further cause at least one of the one or more processors to determine a frequency at which the first repair is performed on the other equipment based on the historic repair data; and determine the projected outlay based on the frequency that is determined see Roddy para [0039] above and the obviousness explanation set forth above incorporated herein.

Regarding claim 20 and the limitation the system of claim 12, the executable instructions further cause at least one of the one or more processors to determine the 

Regarding claim 21 and the limitation the system of claim 12, wherein the control signal is a first control signal, and the executable instructions further cause at least one of the one or more processors to communicate a second control signal to the repair facility to direct the repair to be performed on the first equipment to change a state of the first equipment from a faulty state to a repaired state responsive to a number of purchased items of the at least one of the one or more repair parts reaching the quantity discount, the control signal including a selection resulting from the evaluation see the teachings of the combination of references above wherein it is understood that Roddy teaches the flexibility of delaying maintenance based on usage and discounts for fleet quantity repair shop usage and Pfeffer teaches delaying ordering parts based on price fluctuations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/DANIEL L GREENE/Examiner, Art Unit 3665 
20210408                                                                                                                                                                                                

/BEHRANG BADII/Primary Examiner, Art Unit 3665